IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JEFFERY D. SHORES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-5250

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 16, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Jeffery D. Shores, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

WOLF, RAY, and MAKAR, JJ., CONCUR.